Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The limitations of independent claims 1, 23, and 29 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Examples of such claim limitation(s) is/are: the modules of claims 6-7, the reporting interface of claim 8. Dependent claims are addressed by similar rationale.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9-10, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150112900 to Ariyoshi.

Regarding claim 1,
Ariyoshi teaches a method for outlier detection, anomalous behavior detection, missing data imputation and prediction of consumption in energy data for one or more energy sensors by using a unified model, said method comprising processor implemented steps of: 

collecting a time series data to be used as training data using a data collection module, wherein the time series data is generated and modeled according to a preferred interval (abstract, ¶ 9-13, 27, collecting time series data);

training the unified model using the collected time series data to enable computation of a plurality of parameters using a model training module wherein the plurality of parameters are computed by implementing statistical machine learning techniques on the collected time series data (abstract, ¶ 9-17, 46-49, training of model using time series data, values based on predicted values and/or averages, previous predictions); and 

implementing using the trained unified model the plurality of parameters on a new data of energy consumption by a model implementation module wherein the plurality of parameters are used perform at least one from a group of outlier detection, anomaly detection, missing data imputation and prediction of consumption in energy data (abstract, ¶ 9-17, 19, 27, 46-49, implementing model to perform prediction).



Regarding claim 4, 9, 13,

wherein the plurality of parameters are saved in a database such that the database is updated periodically to implement the data (¶ 58).

Regarding claim 5, 14,
Ariyoshi teaches: 
wherein the collected time series data used as training data is un-cleaned data (¶ 9-15, 46-49).

Claim 6, 10 are addressed by similar rationale as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi in view of US 20160012340 to Georgescu.


Regarding claim 2, 7, 11,
Ariyoshi fails to teach:
calibrating the one or more energy sensors based on the implementation of the trained model on the new data of energy consumption using a calibration module
However, Georgescu teaches: 
calibrating the one or more energy sensors based on the implementation of the trained model on the new data of energy consumption using a calibration module (¶ 8, 24, 29-30, adjustment of sensor devices based on predictive control model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Georgescu. The motivation to do so is that the teachings of Georgescu would have been advantageous in terms of controlling energy usage or costs (Georgescu, abstract, ¶ 29).


Claim 3, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi in view of US 20180219889 to Oliner.

Regarding claim 3, 8, 12,
Ariyoshi teaches: 
reporting outlier detection (¶ 50, smallest error), anomalous behavior detection (¶19, deviation amount), and prediction of consumption in energy data for one or more energy sensor using a reporting interface (¶ 19, prediction).
Although Ariyhos does not include reporting missing data imputation, Oliner include reporting missing data imputation (¶ 298). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Oliner. The motivation to do so is that the teachings of Oliner would have been advantageous in terms of correcting missing or inaccurate values in time series data and/or validating time series data (Oliner, ¶ 298).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445